
	

115 HR 2937 : Community Reclamation Partnerships Act
U.S. House of Representatives
2017-10-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 2937
		IN THE SENATE OF THE UNITED STATES
		October 3, 2017 Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To amend the Surface Mining Control and Reclamation Act of 1977 to authorize partnerships between
			 States and nongovernmental entities for the purpose of reclaiming and
			 restoring land and water resources adversely affected by coal mining
			 activities before August 3, 1977, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Community Reclamation Partnerships Act. 2.ReferenceExcept as otherwise specifically provided, whenever in this Act an amendment is expressed in terms of an amendment to a provision, the reference shall be considered to be made to a provision of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1201 et seq.).
		3.State memoranda of understanding for certain remediation
 (a)Memoranda authorizedSection 405 (30 U.S.C. 1235) is amended by inserting after subsection (l) the following:  (m)State memoranda of understanding for remediation of mine drainage (1)In generalA State with a State program approved under subsection (d) may enter into a memorandum of understanding with relevant Federal or State agencies (or both) to remediate mine drainage on abandoned mine land and water impacted by abandoned mines within the State. The memorandum may be updated as necessary and resubmitted for approval under this subsection.
 (2)Memoranda requirementsSuch memorandum shall establish a strategy satisfactory to the State and Federal agencies that are parties to the memorandum, to address water pollution resulting from mine drainage at sites eligible for reclamation and mine drainage abatement expenditures under section 404, including specific procedures for—
 (A)ensuring that activities carried out to address mine drainage will result in improved water quality;
 (B)monitoring, sampling, and the reporting of collected information as necessary to achieve the condition required under subparagraph (A);
 (C)operation and maintenance of treatment systems as necessary to achieve the condition required under subparagraph (A); and
 (D)other purposes, as considered necessary by the State or Federal agencies, to achieve the condition required under subparagraph (A).
							(3)Public review and comment
 (A)In generalBefore submitting a memorandum to the Secretary and the Administrator for approval, a State shall— (i)invite interested members of the public to comment on the memorandum; and
 (ii)hold at least one public meeting concerning the memorandum in a location or locations reasonably accessible to persons who may be affected by implementation of the memorandum.
 (B)Notice of meetingThe State shall publish notice of each meeting not less than 15 days before the date of the meeting, in local newspapers of general circulation, on the Internet, and by any other means considered necessary or desirable by the Secretary and the Administrator.
 (4)Submission and approvalThe State shall submit the memorandum to the Secretary and the Administrator of the Environmental Protection Agency for approval. The Secretary and the Administrator shall approve or disapprove the memorandum within 120 days after the date of its submission if the Secretary and Administrator find that the memorandum will facilitate additional activities under the State Reclamation Plan under subsection (e) that improve water quality.
 (5)Treatment as part of State planA memorandum of a State that is approved by the Secretary and the Administrator under this subsection shall be considered part of the approved abandoned mine reclamation plan of the State.
						(n)Community Reclaimer partnerships
 (1)Project ApprovalWithin 120 days after receiving such a submission, the Secretary shall approve a Community Reclaimer project to remediate abandoned mine lands if the Secretary finds that—
 (A)the proposed project will be conducted by a Community Reclaimer as defined in this subsection or approved subcontractors of the Community Reclaimer;
 (B)for any proposed project that remediates mine drainage, the proposed project is consistent with an approved State memorandum of understanding under subsection (m);
 (C)the proposed project will be conducted on a site or sites inventoried under section 403(c); (D)the proposed project meets all submission criteria under paragraph (2);
 (E)the relevant State has entered into an agreement with the Community Reclaimer under which the State shall assume all responsibility with respect to the project for any costs or damages resulting from any action or inaction on the part of the Community Reclaimer in carrying out the project, except for costs or damages resulting from gross negligence or intentional misconduct by the Community Reclaimer, on behalf of—
 (i)the Community Reclaimer; and (ii)the owner of the proposed project site,
								if such Community Reclaimer or owner, respectively, did not participate in any way in the creation
			 of site conditions at the proposed project site or activities that caused
			 any lands or waters to become eligible for reclamation or drainage
 abatement expenditures under section 404;(F)the State has the necessary legal authority to conduct the project and will obtain all legally required authorizations, permits, licenses, and other approvals to ensure completion of the project;
 (G)the State has sufficient financial resources to ensure completion of the project, including any necessary operation and maintenance costs (including costs associated with emergency actions covered by a contingency plan under paragraph (2)(K)); and
 (H)the proposed project is not in a category of projects that would require a permit under title V. (2)Project submissionThe State shall submit a request for approval to the Secretary that shall include—
 (A)a description of the proposed project, including any engineering plans that must bear the seal of a Professional Engineer;
 (B)a description of the proposed project site or sites, including, if relevant, the nature and extent of pollution resulting from mine drainage;
 (C)identification of the past and current owners and operators of the proposed project site; (D)the agreement or contract between the relevant State and the Community Reclaimer to carry out the project;
 (E)a determination that the project will facilitate the activities of the State reclamation plan under subsection (e);
 (F)sufficient information to determine whether the Community Reclaimer has the technical capability and expertise to successfully conduct the proposed project;
 (G)a cost estimate for the project and evidence that the Community Reclaimer has sufficient financial resources to ensure the successful completion of the proposed project (including any operation or maintenance costs);
 (H)a schedule for completion of the project; (I)an agreement between the Community Reclaimer and the current owner of the site governing access to the site;
 (J)sufficient information to ensure that the Community Reclaimer meets the definition under paragraph (3);
 (K)a contingency plan designed to be used in response to unplanned adverse events that includes emergency actions, response, and notifications; and
 (L)a requirement that the State provide notice to adjacent and downstream landowners and the public and hold a public meeting near the proposed project site before the project is initiated.
 (3)Community Reclaimer definedFor purposes of this section, the term Community Reclaimer means any person who— (A)seeks to voluntarily assist a State with a reclamation project under this section;
 (B)did not participate in any way in the creation of site conditions at the proposed project site or activities that caused any lands or waters to become eligible for reclamation or drainage abatement expenditures under section 404;
 (C)is not a past or current owner or operator of any site with ongoing reclamation obligations; and (D)is not subject to outstanding violations listed pursuant to section 510(c)..
 4.Clarifying State liability for mine drainage projectsSection 413(d) (30 U.S.C. 1242(d)) is amended in the second sentence by inserting unless such control or treatment will be conducted in accordance with a State memorandum of understanding approved under section 405(m) of this Act after Control Act the second place it appears.
		5.Conforming amendments
 Section 405(f) (30 U.S.C. 1235(f)) is amended— (1)by striking the and after the semicolon in paragraph (6);
 (2)by striking the period at the end of paragraph (7) and inserting ; and; and (3)by inserting at the end the following:
				
 (8)a list of projects proposed under subsection (n)..  Passed the House of Representatives October 2, 2017.Karen L. Haas,Clerk 